          Case 1:19-cv-00412-LGS Document 115 Filed 06/10/20 Page 1 of 2




                                                                                 6/10/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
Wilbert K.A. Turner                                            :   19 Civ. 412 (LGS) (RWL)
                                                               :
                                    Plaintiff,                 :        ORDER
                                                               :
                  - against -                                  :
                                                               :
Naphcare et al.,                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge:

        A settlement conference is scheduled for July 7 at 9:30 a.m. and Plaintiff is

required to attend. The Superintendent or other official in charge of the Metropolitan

Correctional Center, 150 Park Row, New York, NY 10007, shall produce inmate Wilbert

Kitson Andrew Turner, ID No. 25352-083, on July 7, to a suitable location within the

facility equipped with a working telephone designated to participate in the settlement

conference with counsel and the Court through means of telephone conference from

9:30 a.m. until completion. The authorized personnel shall call the teleconference

number 888-398-2342 and enter the access code 9543348 to initiate the call. The

facility shall not place a time limit on Plaintiff’s participation in the settlement conference.

The inmate shall be afforded privacy for protection of the attorney-client privilege. If

this time and date presents a significant inconvenience, the Superintendent or the

Superintendent’s designee should promptly inform Chambers by calling 212-805-0248.
          Case 1:19-cv-00412-LGS Document 115 Filed 06/10/20 Page 2 of 2




       Upon receipt of this Order, counsel for Plaintiff shall transmit this Order to the

Superintendent or other official in charge of the facility. On or before five days before

the conference, counsel for the Plaintiff shall confirm to the Court that all necessary

preparations have been made.

       Counsel for Defendant is further directed to serve a copy of this Order on Plaintiff

Turner within three (3) days of this order, and to file proof of such service on ECF. If

counsel is unable to complete this mailing as a result of COVID-19 and related

disruptions, counsel shall promptly notify the Court by letter filed on ECF.



                                          SO ORDERED.




                                           _________________________________
                                           HON. ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

 Dated:       New York, New York
              June 10, 2020
